Title: To James Madison from James Monroe, 25 September 1798
From: Monroe, James
To: Madison, James


Dear Sir
Albemarle Sepr. 25. 1798.
If you can conveniently I will thank you to furnish to Mr. Jones for me abt. £45. wh. I am to pay at Fredbg. under an engagment wh. cannot be delayed. I have adjusted my affr. with Pickett by the payment of ⅔ ds. the amt. and otherwise securing him in the balance in three months, so that I am freed from that difficulty. This was done by the sale of my military land. I shall probably be down, but as I may not having nothing to do at the ct., I have thought it best Mr. Jones attend to my little concerns in case I did not. I do not know how our acct. stands but if I be in yr. debt, or if I be not, in case you are pressd as you may be by the expence of building I will reimburse in abt. a fortnight on the rect. of money expected in that time from Kentuckey the amt. you advance Mr. Jones. Our best respects to Mrs. M & family. Sincerely I am yr. friend & servt.
Jas. Monroe
